DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2019/0111801).
In re claim 1, Moon teaches  a motor (30) that generates driving force for drive wheels; an inverter (20; see par. 59) electrically connected to the motor; a battery unit (10) that supplies electric power to the inverter; and a control unit that controls operation of the inverter (see par. 59), wherein the battery unit has serially-connected first and second batteries (110, 121-123), and a negative pole of the first battery and a positive pole of the second battery that are mutually connected are grounded (fig. 1), the control unit controls the operation of the inverter so that a voltage output from the inverter to the motor (par. 59) is higher than an output voltage of the first battery and also than an output voltage of the second battery (clear from par. 59-73 generally; see par. 71), and the vehicle drive system further comprises a balance circuit that balances charged amounts of the first and second batteries by performing charge/discharge control between the first and second batteries (par. 65-par. 73).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., as applied above.
In re claim 4, Moon teaches the balance circuit performs the charge/discharge control between the first and second batteries when the vehicle is cruising by the motor (par. 21, 65, 82).
In re claim 5, the examiner takes official notice that balance charging between battery cells is well known and conventional in the art and would be obvious to one of ordinary skill at the time of invention.
In re claim 6, Moon teaches the first battery outputs electric power of a first voltage to an electric apparatus inside the vehicle other than the inverter (50), and also outputs electric power of a second voltage different from the first voltage from one of the plurality of battery cells (battery modules 121-123).
In re claim 7, the examiner takes official notice that using a plurality of battery modules in parallel to form a single battery module was well known and conventional in the art at the time of invention and would have been obvious to one of ordinary skill in the art.
In re claim 8, the examiner takes official notice that multi-level inverters were well known and conventional in the art at the time of invention and would have been obvious to one of ordinary skill in the art.
In re claim 9, the examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to include output voltages of the first and second batteries that are each less than 60V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claims 2-3 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614